DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
The following is a Final Office Action in response to communications filed on 30 of November 2022.
Claim 1 and 13-15 have been amended.
Claims 1-4, 7, 8, and 11-17 are currently pending and are rejected as described below. 

Response to Argument/Remarks
35 USC § 101
Applicant asserts that the Office Action fails to evaluate the additional elements in concert with the alleged abstract idea. Were the Office to conduct the analysis as required by the MPEP, it would find that the claims are at least directed to an improvement in technology. Examiner respectfully disagrees. Multiplying/dividing/predicting/calculating demand values falls within mathematical concepts, most notably mathematical calculations and mathematical formulas or equations, while specifying ones of the demand result values is a mental process.  A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation, see MPEP 2106.04(a)(2)(I)(c).  Taking the claim elements separately, the functions performed in claim 1 by the processing circuitries. Receiving data, analyzing data, calculating results, and outputting data are well-understood, routine, and conventional functions previously known to the industry. See Elec. Power Grp., 830 F.3d at 1356 (The claims “do not include any requirement for performing the claimed functions of storing data, identifying areas based on the data, and outputting areas based on the calculated data by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept. . . .”); see also Versata Dev. Grp., Inc., 793 F.3d at 1335 (determining claims requiring “arranging, storing, retrieving, sorting, eliminating, determining” to “involve the normal, basic functions of a computer” and to be “conventional, routine, and well-known”), In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) (“Absent a possible narrower construction of the terms ‘predicting,’ ‘calculating,’ and ‘storing,’ . . . those functions can be achieved by any general purpose computer without special programming.”).  Considered as an ordered combination, the generic computer components of applicant’s claimed invention add nothing that is not already present when the limitations are considered separately. For example, claim 1 does not purport to improve the functioning of the computer components themselves. Nor does it affect an improvement in any other technology or technical field. Instead, claim 1 amounts to nothing significantly more than an instruction to apply the abstract ideas using generic computer components performing routine computer functions. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.  
Lastly, examiner notes that the step of storing demand result data reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4,7-8 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…configured to store demand result data including a plurality of demand result values on a hardware storage configured to store demand result data including a plurality of demand result values on a plurality of dates each corresponding to any one of at least one particular date or non-particular date, each of the at least one particular date being associated with each of at least one adjustment coefficient, the particular date including a holiday, the non-particular date including a weekday, , and a number of dates with the non-particular date being greater than a number of dates with the particular date; first processing circuitry configured to: divide one of the demand result values on a date corresponding to the particular date among the plurality of dates by the adjustment coefficient associated with the particular date to acquire a first normalized demand result value, and generate a prediction model for predicting a demand value on any date on a basis of the first normalized demand result value on the date corresponding to the particular date and ones of the demand result values on dates corresponding to the non-particular date among the plurality of dates, the prediction model having input variables each assigned one of the first normalized demand result or one of the demand result values on one or more dates before the any date, having an output variable of a predicted demand value, and being generated by machine learning; and second processing circuitry configured to: specify ones of the demand result values on one or more dates before a target date for demand prediction, divide one of the demand result values on the date corresponding to the particular date among the specified ones of the demand result values by the adjustment coefficient associated with the particular date to acquire a second normalized demand result value, predict the predicted demand value on the target date based on the prediction model in which the input variables are assigned the second normalized demand result value on the date corresponding to the particular date and ones of the demand result values on the dates corresponding to the non-particular date among the specified ones of the demand result values, and multiply the predicted demand value by the adjustment coefficient associated with the particular date to acquire an inversely-normalized predicted demand value if the target date corresponds to the particular date, the inversely-normalized predicted demand value being a prediction demand value of the particular date, wherein the predicted demand value is a prediction demand value of the non-particular date if the target date corresponds to the non-particular date, the predicted demand value is a predicted value of the electric power supply amount, electric power supply on the target date to the supply area by the electric power company is controlled based on the predicted demand value on the target date, and the first processing circuitry is configured to: calculate a mean value of first ones of the demand result values and second ones of the demand result values for each of a plurality of particular dates, the first ones of the demand result values being demand result values on dates corresponding to the non-particular date among one or more dates before the date corresponding to each of the particular dates, and the second ones of the demand result values being demand result values on dates corresponding to the non-particular date among one or more dates after the date corresponding to each of the particular dates; and calculate the adjustment coefficient for each of the particular dates based on a ratio between one of the demand result values on the date corresponding to each of the particular dates and the mean value”.  Claims 13-15 recite similar limitations as claim 1 and therefore they recite an abstract idea.
More specifically, claims 1 and 13-15 are directed to “Mathematical Concepts”, specifically “mathematical formulas or equations” as well as “mathematical calculations” as evidenced by the equations/expressions (1-12) found at least in [50-51, 75-76, 81-83] ]as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-4, 7-8, 11-12, and 16-17 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 13-15 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claims 1 and 13-15 do recite additional elements underlined and boldened above.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. Further, the remaining additional element directed to storing demand result data reflect insignificant extra solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
Dependent claim 12 recites an additional element “output device”. This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1 and 13-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements underlined and boldened above.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 3 Lines 12-33 “FIG. 1 includes a prediction device 101, an input device 201, an output device 301 and a communication device 401. The input device 201 is connected to the prediction device 101 via a communication network or a communication cable. The communication network is a wired network, a wireless network or a hybrid of these networks as an example. The communication cable is an arbitrary cable such as a USB cable and a serial cable as an example. The input device 201 receives various kinds of instructions or operation relating to data input from a user of the present device. The user is an operator, a manager, or the like, of the present device. The input device 201 accepts operation relating to processing of the prediction device 101, operation relating to visualization of a prediction result of the prediction device 101, or the like, from the user.  The input device 201 is realized with, for example, a mouse, a keyboard, a touch panel, a track ball, a joystick, a pen tablet, a speech recognition device, an image recognition device or combination of these. The input device 201 may be an information terminal such as a personal computer, a tablet, a smartphone and a mobile phone”.  Further, additional elements for storing demand result data does not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
Dependent claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite the additional element “an output device”.  This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 4 Lines 3-5 “the output device 301 may be, for example, a liquid crystal display, an organic electroluminescence display, an LED (Light Emitting Diode) display, a CRT (Cathode Ray Tube) display, a projector or other types of displays. The output device 301 may be a printer which prints data on a sheet. In the following description, a case will be described where the output device 301 is a display device”.
As a result, claims 1 and 13-15 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 1 and 13-15 do not recite any additional elements beyond the abstract idea.
Claims 2-4, 7-8, 11-12, and 16-17 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        12/14/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623